Reversed and Rendered and Memorandum Opinion filed December 31, 2020.




                                       In the

                     Fourteenth Court of Appeals

                               NO. 14-18-01041-CV

       FORT BEND INDEPENDENT SCHOOL DISTRICT, Appellant

                                          v.
                      CHRISTOPHER MOORE, Appellee

                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-238734

                          MEMORANDUM OPINION

      Appellant Fort Bend Independent School District (Fort Bend) brings this
interlocutory appeal from the trial court’s order denying its plea to the jurisdiction
on appellee Christopher Moore’s claims of sex discrimination and retaliation
brought under Labor Code chapter 21. Tex. Labor Code Ann. §§ 21.001–.129; see
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(8) (interlocutory appeal). Concluding
the trial court erred in denying Fort Bend’s plea to the jurisdiction, we reverse the
trial court’s order and render judgment dismissing Moore’s claims.
                                 I.     BACKGROUND

      Moore was a paraprofessional employee of Fort Bend working at an
elementary school. In August 2015, Moore sent a letter to Fort Bend’s
human-resources department stating he “would like to personally file a grievance”
against the principal of the elementary school, Timothy Clark, and asserting he was
the “victim of retaliation” by Principal Clark and his staff. In the letter, Moore
stated that he feared being “wrongly terminated,” had been subject to “workplace
bullying,” and had been discouraged from contacting human resources to voice his
concerns. Moore also requested a transfer. In his letter, however, Moore did not
claim he had been discriminated or retaliated against on account of his sex (male)
or on the basis of any other protected characteristic.

      On February 3, 2016, Principal Clark informed Illiana Hinojosa, a senior
consultant in Fort Bend’s human-resources department, that Moore had been
accused of yelling at a fifth-grade student, pushing the student, and repeatedly
making unnecessary physical contact with the student. Hinojosa investigated this
report by interviewing Moore, reviewing witness statements, and viewing a video
of the incident. Concluding that Moore’s actions warranted termination of his
employment, Hinojosa offered Moore the opportunity to resign. After Moore
declined, Fort Bend terminated Moore’s employment effective February 8, 2016,
for, according to the termination letter, “inappropriate physical contact with a
student.” Moore then filed this litigation alleging sex discrimination and retaliation
under Labor Code chapter 21. See Tex. Lab. Code §§ 21.051, .055, .125. Fort Bend
filed a plea to the jurisdiction, which the trial court denied.

                                  II.    ANALYSIS

      By its interlocutory appeal, Fort Bend challenges the trial court’s denial of
its plea to the jurisdiction seeking dismissal of Moore’s sex-discrimination and
                                            2
retaliation claims.1 As a governmental unit, Fort Bend is immune from suit absent
an express waiver of governmental immunity. See Alamo Heights Indep. Sch. Dist.
v. Clark, 544 S.W.3d 755, 770 (Tex. 2018) (“Governmental units, including school
districts, are immune from suit unless the state consents.”). Labor Code chapter 212
provides a limited waiver of that immunity when a governmental unit discriminates
against an employee on the basis of the employee’s race, color, sex, national
origin, religion, age, or disability, or retaliates against the employee for opposing
or complaining of such discrimination. See Tex. Lab. Code §§ 21.051, .055, .125;
Mission Consol. Indep. Sch. Dist. v. Garcia, 253 S.W.3d 653, 660 (Tex. 2008)
(chapter 21 “clearly and unambiguously waives immunity”).

       Chapter 21’s immunity waiver applies only if the plaintiff has alleged a
violation within the scope of the statute. Alamo Heights, 544 S.W.3d at 770. A
governmental unit may use a plea to the jurisdiction to either (1) argue the plaintiff
has not pleaded sufficient facts to state a claim or (2) challenge the existence of
jurisdictional facts. Id. When, as here, the governmental unit challenges the
existence of jurisdictional facts, we consider the relevant evidence submitted under
a standard that mirrors summary judgment under Texas Rule of Civil Procedure
166a(c). Tex. R. Civ. P. 166a(c); Alamo Heights, 544 S.W.3d at 771. Specifically,
if the governmental unit challenges the plaintiff’s factual allegations with sufficient
supporting evidence, to avoid dismissal the plaintiff must raise a genuine issue of

       1
        We have jurisdiction over this interlocutory appeal pursuant to Civil Practice and
Remedies Code section 51.014(a)(8). Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8).
       2
          Although Labor Code chapter 21 is often referred to as the Texas Commission on
Human Rights Act or TCHRA, the Commission on Human Rights has been abolished and its
duties transferred to the Texas Workforce Commission civil rights division. See Tex. Lab. Code
§ 21.0015. Accordingly, we refer to the statute simply as chapter 21. See Apache Corp. v. Davis,
573 S.W.3d 475, 489 n.9 (Tex. App.—Houston [14th Dist.] 2019, pet. denied).


       .

                                               3
material fact to overcome the challenge to the trial court’s subject-matter
jurisdiction. Alamo Heights, 544 S.W.3d at 771. When evaluating a challenge to
the existence of jurisdictional facts, we take as true all evidence favorable to the
plaintiff, indulging every reasonable inference and resolving any doubts in the
plaintiff’s favor. Id.

A.     Discrimination

       In its first issue, Fort Bend argues the trial court erred in asserting
subject-matter jurisdiction over Moore’s chapter-21 sex-discrimination claim. See
Tex. Labor Code § 21.051. When, as here, the plaintiff seeks to prove a claim of
unlawful sex discrimination by circumstantial evidence,3 Texas courts apply the
burden-shifting analysis first announced by the United States Supreme Court in
McDonnell Douglas Corp. v. Green. 411 U.S. 792, 802–05 (1973); see Tex. Dep’t
of Cmty. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981) (applying McDonnell
Douglas to sex-discrimination claim);4 see also Quantum Chem. Corp. v. Toennies,
47 S.W.3d 473, 477 (Tex. 2001) (discussing application of McDonnell Douglas to
chapter-21 discrimination claim). Under the three-step McDonnell Douglas
framework, the plaintiff first has the burden of proving a prima facie case of
discrimination. Burdine, 450 U.S. at 252–53. If the plaintiff succeeds in proving
the prima facie case, the burden shifts to the defendant to articulate some
legitimate, nondiscriminatory reason for the employee’s termination. Id. at 253. If
the defendant carries this burden, the plaintiff must then prove by a preponderance
of the evidence that the legitimate reasons offered by the defendant were not its
       3
          Moore does not argue that he has direct evidence of sex discrimination and instead
seeks to prove his case by circumstantial evidence.
       4
         Because the legislature intended for state law to correlate with federal law in
employment discrimination cases, we may look to analogous federal cases when applying Labor
Code chapter 21. Tex. Lab. Code § 21.001; Wal–Mart Stores, Inc. v. Canchola, 121 S.W.3d 735,
739 (Tex. 2003).

                                             4
true reasons but were a pretext for discrimination.5 Id.

       1.     Prima facie case

       We begin with Moore’s burden to prove a prima facie case of
discrimination. To prove a prima facie case of sex discrimination, Moore was
required to show: (1) he was a member of a protected class; (2) he was qualified
for his position; (3) he was terminated; and (4) he was treated less favorably than
similarly situated members outside of the protected class. Ysleta Indep. Sch. Dist.
v. Monarrez, 177 S.W.3d 915, 917 (Tex. 2005) (citing Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)).

       Fort Bend argues that Moore did not meet his burden to show that he was
treated less favorably than similarly situated comparators. Employees are similarly
situated if their circumstances are comparable in all material respects, including
similar positions, supervisors, and conduct. Id. To prove discrimination based on
disparate discipline, the disciplined and undisciplined employees’ misconduct must
be of comparable seriousness. Id. Although precise equivalence in culpability
between employees is not the ultimate question, to prove discrimination based on
disparate discipline, Moore must show “that the misconduct for which [he] was
discharged was nearly identical to that engaged in by a [female] employee whom
[the employer] retained.” Id. at 917–18 (quoting Smith v. Wal–Mart Stores, Inc.,
891 F.2d 1177, 1180 (5th Cir. 1990)).

       Moore identified two comparators: math specialist Marlean Taylor and
teacher’s aide Brandi Jones, both of whom worked at the same elementary school

       5
          Moore does not argue that this case should be analyzed under the mixed-motive
alternative to pretext analysis, under which a plaintiff must show that the employer’s
discriminatory intent was a motivating factor in its employment action, after which the employer
may avoid all liability by proving that it would have made the same decision even in the absence
of the improper motive. See Quantum Chem., 47 S.W.3d at 476–77.

                                               5
as Moore and reported to Principal Clark. Fort Bend presents evidence it argues
shows that Taylor and Jones are not similarly-situated comparators because they
engaged in different conduct from Moore; Moore responds that each comparator
engaged in similar conduct as he was accused of but was not fired.

      Regarding Taylor, Moore alleges that she engaged in “excessive verbal
assault against numerous students” and was not fired. Moore, however, was
accused of “inappropriate physical contact with a student.” As this is a materially
different offense, we conclude that Taylor is not an appropriate comparator. See id.

      Regarding Jones, Moore alleged that Jones physically assaulted a student
without being disciplined. Fort Bend argues that the circumstances were
sufficiently different to make Jones an improper comparator. Specifically, Jones
separated two students who were fighting in the hallway, and in so doing scratched
one student on the neck with her fingernail. Fort Bend argues that any physical
harm to the student in question was “unintentional,” thereby distinguishing Jones’s
conduct from Moore’s “intentional” contact with a student. This is too fine a
distinction for purposes of the prima facie case, which requires only a “minimal”
showing, Mission Consol., 372 S.W.3d at 634, and does not require “precise
equivalence in culpability.” Ysleta, 177 S.W.3d at 917–18. Indulging every
reasonable inference and resolving any doubts in Moore’s favor, Moore has
presented sufficient evidence that Jones engaged in sufficiently similar “physical
contact with a child” and was not fired, making her a proper comparator for
purposes of Moore’s prima facie case. See Alamo Heights, 544 S.W.3d at 771.

      We conclude that Moore met his burden to prove a prima facie case of
discrimination, entitling him to an initial presumption of discrimination.




                                          6
      2.     Legitimate nondiscriminatory reason

      The burden now shifts to Fort Bend to articulate a legitimate,
nondiscriminatory reason for terminating Moore’s employment. Burdine, 450 U.S.
at 253. The burden is one of production, not persuasion. Reeves, 530 U.S. at 143.
As above, Moore’s termination letter states that he was terminated for
“inappropriate physical contact with a child.” Fort Bend presented evidence that
Moore was terminated due to inappropriate contact with a fifth grader and that
Moore’s sex played no role in the decision. This evidence is sufficient for Fort
Bend to meet its burden to show a legitimate, nondiscriminatory reason for
terminating Moore’s employment, thereby rebutting the prima facie presumption
of discrimination. See Russo v. Smith Intern., Inc., 93 S.W.3d 428, 438 (Tex.
App.—Houston       [14th Dist.] 2002, pet. denied)         (“In promulgating     its
nondiscriminatory reason, the employer quickly and easily rebuts the presumption
of discrimination, which summarily drops from the case.”).

      3.     Pretext

      The next step under the McDonnell Douglas framework requires Moore to
raise a genuine issue of material fact concerning pretext. Burdine, 450 U.S. at 253;
Russo, 93 S.W.3d at 438. Moore first argues that he is not required to show pretext,
as to survive a plea to the jurisdiction on his discrimination claim, he need only
prove a prima facie case. The supreme court, however, has expressly rejected this
argument. See Alamo Heights, 544 S.W.3d at 783 (“But if, as here, jurisdictional
evidence rebuts the prima facie case, the entire McDonnell Douglas framework is
fully implicated, and sufficient evidence of pretext and causation must exist to
survive the jurisdictional plea.”).

      Moore next argues that the fact that he has identified a comparator combined
with evidence that Fort Bend’s statements are false or unworthy of credence are
                                         7
sufficient to create a fact question as to pretext. “[A] plaintiff’s prima facie case,
combined with sufficient evidence to find that the employer’s asserted justification
is false, may permit the trier of fact to conclude that the employer unlawfully
discriminated.” Reeves, 530 U.S. at 148. However, “instances [exist] where,
although the plaintiff has established a prima facie case and set forth sufficient
evidence to reject the defendant’s explanation, no rational factfinder could
conclude that the action was discriminatory.” Id.

      Moore argues that Fort Bend’s stated reason for his termination is false
because Fort Bend received witness statements relating to the incident leading to
his termination after he had already been fired, and Fort Bend’s report of the
investigation likewise post-dated Moore’s termination. Failure to conduct an
investigation under highly suspicious circumstances may create a fact issue as to
pretext. See Ion v. Chevron USA, Inc., 731 F.3d 379, 394–95 (5th Cir. 2013). Here,
however, Fort Bend presented evidence that, at the time of termination, it had
already gathered and reviewed a video of the incident and some witness statements
and had also interviewed Moore about the incident. We disagree that the fact that
the investigation was not formally completed until after Moore’s termination
shows that the stated reason for Moore’s termination—inappropriate contact with a
student—is false. See Canchola, 121 S.W.3d at 740 (evidence that investigation
was “imperfect, incomplete, or arrived at a possibly incorrect conclusion” was
insufficient to show pretext); McNeel v. Citation Oil & Gas Corp., 526 S.W.3d
750, 760–61 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (“Evidence of an
imperfect or incomplete investigation is not sufficient to raise a fact issue
regarding pretext.”).

      Moore also argues that Fort Bend has taken inconsistent positions as to who
made the decision to terminate Moore’s employment, calling Fort Bend’s stated

                                          8
reason for his termination into question. According to Moore, while Fort Bend
contends that Hinojosa made the decision to terminate Moore’s employment, it
was actually Principal Clark who made the decision. In support of this assertion, he
cites to his deposition testimony, in which he states that, during a meeting with
Hinojosa, he was told that “Mr. Clark was moving to have me terminated.” This
testimony does not conflict with Hinojosa’s statement in her affidavit that she
“approved” Moore’s termination, and accordingly does not reveal any
inconsistency that would rise to the level of showing that the stated reason for the
termination is false and that sex discrimination was the actual reason for
termination of Moore’s employment. Cf. St. Mary’s Honor Ctr. v. Hicks, 509 U.S.
502, 515 (1993) (“But a reason cannot be proved to be ‘a pretext for
discrimination’ unless it is shown both that the reason was false, and that
discrimination was the real reason.”).

      We conclude that Moore did not meet his burden to raise a fact issue
showing that the stated reason for his termination was a pretext for sex
discrimination, and accordingly we sustain Fort Bend’s first issue.

B.    Retaliation

      In its second issue, Fort Bend argues that the trial court erred in asserting
subject-matter jurisdiction over Moore’s chapter 21 retaliation claim. Tex. Labor
Code § 21.055. As Moore’s retaliation claim, like his discrimination claim, is
based on circumstantial rather than direct evidence, we again apply the McDonnell
Douglas burden-shifting framework to Fort Bend’s plea to the jurisdiction. Alamo
Heights, 544 S.W.3d at 782. To sustain his retaliation claim, Moore was required
to make a prima facie showing that: (1) he engaged in a protected activity; (2) an
adverse employment action occurred; and (3) a causal link existed between the
protected activity and the adverse action. Id.

                                          9
      Fort Bend argues that Moore’s August 2015 letter to Fort Bend’s
human-resources department, on which Moore bases his retaliation claim, does not
constitute protected activity for purposes of the first prong of the prima facie case.
In the letter, Moore writes, “I have been employed with the district for four years
and now feel as though I am a victim of retaliation by Principal Clark and his
administrative staff.” The letter, however, does not make any allegation that the
purported retaliation is on account of Moore’s sex, nor does the letter discuss that
or any other protected classification. The letter, accordingly, does not constitute
protected activity for purposes of chapter 21 under the supreme court’s guidance in
Alamo Heights. See id. at 786–87 (while “magic words” are not required, letter did
not constitute evidence of protected activity because it included no “indication of
gender motivation”).

      Concluding that Moore did not present sufficient evidence to support a
prima facie case of retaliation, we sustain Fort Bend’s second issue.

                              III.   CONCLUSION

      Having sustained Fort Bend’s two issues, we reverse the trial court’s order
denying Fort Bend’s plea to the jurisdiction and render judgment dismissing
Moore’s claims for want of subject-matter jurisdiction. Tex. R. App. P. 43.2(c).




                                       /s/    Charles A. Spain
                                              Justice

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         10